DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi et al. (US 2016/0011593 A1), in view of Konolige et al. (US 9,227,323 B1), and in further view of Yasuo et al. (JPH0798217A).
Regarding claim 1, Oberoi teaches: 
A method of controlling a surface treatment system (Fig. 17), the method comprising:
moving a treatment machine for treating a surface of the object relative to the surface of the object by a movement of a work robot ([0354], “external mobile platform 1607 may be used to perform operations along portion 1708 of exterior 1700 of fuselage assembly 1100 between axis 1704 and axis 1706 at second side 1712 of fuselage assembly 1100.”), the treatment machine being held by a leading end portion of a work arm of the work robot (Fig. 20, [0377], “end effector 2012 may be associated with external robotic device 1608 … A tool (not shown), such as a hammer, may be removably attached to end effector 2012.”), thus treating the surface of the object by the treatment machine ([0205], “external mobile platform 404 may be autonomously driven and operated around fuselage assembly 114 to position external mobile platform 404 and first riveting tool 412 associated with external mobile platform 404 relative to plurality of locations 446 on fuselage assembly 114 for performing operations 124.”; [0082], “Operations 124 may include, for example, but are not limited to, temporary connection operations 125, drilling operations 126, fastener insertion operations 128, fastener installation operations 130, inspection operations 132, other types of assembly operations, or some combination thereof.”),
wherein the surface treatment system comprises trackless type ([0060], “The distributed utility network may provide these utilities in a manner that does not restrict or impede movement of the various mobile systems of the autonomous flexible manufacturing system.”) work machine (Fig. 20, [0342], “external mobile platform 1607”) mounting the work robot (Fig. 20, [0343], “External robotic device 1608 may be associated with external mobile platform 1607.”) on a self-propelled cart (Fig. 20, [0347], “Autonomous vehicle 1613 may be used to drive external mobile platform 1607 autonomously.”), the work machine mounting a robot mover for moving the work robot relative to the self-propelled cart at least in a height direction (Fig. 20, [0376], “movement system 2006 may be used to provide movement of external robotic device 1608 relative to platform base 2000 in the direction of arrow 2008 about Z-axis 2010.” – Since the platform base 2000 is fixed with the self-propelled cart/autonomous , and the self-propelled cart, the robot mover, and the work robot being controlled by the controller, respectively ([0086], “control system 136 may be used to control the operation of flexible manufacturing system 106.”); 
…
moving, by the controller controlling the self-propelled cart, the work machine to a designated work position near the object, based on the recognized relative positional relation ([0205], “external mobile platform 404 may be autonomously driven and operated around fuselage assembly 114 to position external mobile platform 404 and first riveting tool 412 associated with external mobile platform 404 relative to plurality of locations 446 on fuselage assembly 114 for performing operations 124.”; [0342], “External mobile platform 1605 and external mobile platform 1607 may be examples of implementations for external mobile platform 404 in FIG. 4.”).
Yet, Oberoi fails to specifically teach wherein the method further comprises image-capturing, by a position determination camera, a work area in which the object and the work machine are present; and recognizing, by the control device, a relative positional relation between the object and the work machine, based on captured-image data of the position determination camera and three-dimensional shape data of the object inputted to the control device. 
However, in the same field of endeavor, Konolige teaches: 
image-capturing, by a position determination camera, a work area in which the object and the work machine are present (Col. 7 lines 4-8, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves.”; Col. 9 lines 21-35, “Within examples, a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes. In additional examples, a larger picture of a 3D environment may be built up by integrating information from individual (e.g., 3D) scans. Sensors performing these scans may be placed in fixed positions, on a robotic arm, and/or in other locations.”); and
recognizing, by the controller, a relative positional relation between the object and the work machine, based on captured-image data of the position determination camera (Col. 7 lines 14-23, “scans from one or more 2D or 3D sensors with fixed mounts on a mobile base, such as a front navigation sensor 116 and a rear navigation sensor 118, and one or more sensors mounted on a robotic arm, such as sensor 106 and sensor 108, may be integrated to build up a digital model of the environment, including the sides, floor, ceiling, and/or front wall of a truck or other container. Using this information, the control system 140 may cause the mobile base to navigate into a position for unloading or loading.”) and the three-dimensional shape data of the object inputted to the controller (Col. 9 lines 21-28, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes.”; Col. 5 line 66 – Col. 6 line 1, “the reconstructed environment may then be used for identifying objects to pick up, determining pick positions for objects,…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi to capture images of the work area and recognize a relative positional relation between the work machine and the object based on the imaged data and the shape data of the object, as taught by Konolige. This modification ensures that the robot is able to determine the most efficient location on the surface of the object to perform operations. 
	Neither Oberoi nor Konolige specifically teaches inputting, to a controller, three-dimensional shape data of an object, the three-dimensional shape data being obtainable from a designing document of the object. 
	However, Yasuo teaches inputting, to a controller, three-dimensional shape data of an object, the three-dimensional shape data being obtainable from a designing document of the object ([0023], “The three-dimensional object recognition and inspection unit A1 receives the three-dimensional information A2a measured by the three-dimensional object measurement unit A2 and the information related to the inspection such as the shape sent from the CAD design system as shown in FIGS.”; [0043], “Considering that the inspection object is a product or a part of a product, it is assumed that the three-dimensional shape model is given from the upstream of the design process or the like as the shape data of the CAD model or the product model.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige, to input three-dimensional shape data of an object obtained from a designing document of the object. This modification reduces operation time and cost of measuring the three-dimensional shape of the object by the robot. 

Regarding claim 3, Oberoi teaches controlling, by the controller, the self-propelled cart based on the relative positional relation ([0205], “external mobile platform 404 may be autonomously driven and operated around fuselage assembly 114 to position external mobile platform 404 and first riveting tool 412 associated with external mobile platform 404 relative to plurality of locations 446 on fuselage assembly 114 for performing operations 124.”; [0342], “External mobile platform 1605 and external mobile platform 1607 may be examples of implementations for external mobile platform 404 in FIG. 4.”). 
Oberoi fails to specifically teach determining, by a movement distance sensor mounted on the work machine, a distance relative to the object; and controlling, by the control device, the self-propelled cart based on the distance relative to the object determined by the movement distance sensor. 
However, Konolige teaches:
determining, by a movement distance sensor mounted on the work machine (Fig. 2A, Col. 7 lines 4-8, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves.”), a distance relative to the object (Col. 7 lines 24-41, “planar surface information may be extracted from 3D sensors to model walls, floor and/or box faces. After modeling the floor, projection of objects onto the floor plane may enable segmentation of obstacles and/or target objects such as boxes … In additional examples, front plane modeling can determine the distance to a next group of objects to pick in truck unloading.”); and 
controlling, by the control device, the self-propelled cart based on the distance relative to the object determined by the movement distance sensor (Col. 7 lines 24-41, “planar surface information may be extracted from 3D sensors to model walls, floor and/or box faces. After modeling the floor, projection of objects onto the floor plane may enable segmentation of obstacles and/or target objects such as boxes … In additional examples, front plane modeling can determine the distance to a next group of objects to pick in truck unloading.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to move the work robot based on the three-dimensional shape data of the object and the distance relative to the object determined by a movement distance sensor, as taught by Konolige, in order to efficiently determine the object that the robot needs to perform operation and accurately determine the robot’s pose with respect to the object for performing the operation. 

Regarding claim 5, Oberoi teaches wherein as the controller controls the robot moving device … after moving the work machine to the designated work position, the work robot is moved to a position that allows the surface treatment of the object by the treatment machine ([0205], “external mobile platform 404 may be autonomously driven and operated around fuselage assembly 114 to position external mobile platform 404 and first riveting tool 412 associated with external mobile platform 404 relative to plurality of locations 446 on fuselage assembly 114 for performing operations 124.”; [0221], “first end effector 410 may be removably associated with external robotic device 408. In this manner, first end effector 410 may be exchangeable.”; [0222], “first end effector 410 may be configured for use with number of tools 623. Number of tools 623 may include tool 629. Tool 629 may take the form of external riveting tool 620. External riveting tool 620 may be an example of one implementation for first tool 411 in FIG. 4 and, in particular, first riveting tool 412 in FIG. 4.”). 
Yet, Oberoi fails to specifically teach controlling the robot moving device based on the three-dimensional shape data of the object. 
However, Konolige teaches controlling the robot mover based on the three-dimensional shape data of the object (Col. 9 lines 21-28, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the robot mover based on the three-dimensional shape data of the object, as taught by Konolige. This modification ensures that the robot is able to determine the most efficient location on the surface of the object to perform operations.

Regarding claim 6, Oberoi fails to specifically teach determining, by a movement distance sensor configured to move together with the work robot by an operation of the robot mover, a distance relative to the object; and controlling, by the controller, the robot mover to move the work robot based on the three-dimensional shape data and the distance relative to the object determined by the movement distance sensor. 
However, Konolige teaches:
determining, by a movement distance sensor configured to move together with the work robot by an operation of the robot mover (Col. 7 lines 4-8, “The sensing system 130 may use one or more sensors attached to a robotic arm 102, such as sensor 106 and sensor 108, which may be 2D sensors and/or 3D depth sensors that sense information about the environment as the robotic arm 102 moves.”), a distance relative to the object (Col. 7 lines 24-41, “planar surface information may be extracted from 3D sensors to model walls, floor and/or box faces. After modeling the floor, projection of objects onto the floor plane may enable segmentation of obstacles and/or target objects such as boxes … In additional examples, front plane modeling can determine the distance to a next group of objects to pick in truck unloading.”); and 
controlling, by the controller, the robot mover to move the work robot based on the three-dimensional shape data (Col. 9 lines 21-28, “a virtual environment including a model of the objects in 2D and/or 3D may be determined and used to develop a plan or strategy for picking up the boxes … As the robotic arm 102 moves, a sensor 106 on the arm may capture sensor data about the stack of boxes 220 in order to determine shapes and/or positions of individual boxes.”) and the distance relative to the object determined by the movement distance sensor (Col. 7 lines 24-41, “planar surface information may be extracted from 3D sensors to model walls, floor and/or box faces. After modeling the floor, projection of objects onto the floor plane may enable segmentation of obstacles and/or target objects such as boxes … In additional examples, front plane modeling can determine the distance to a next group of objects to pick in truck unloading.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to move the work robot based on the three-dimensional shape data of the object and the distance relative to the object determined by a movement distance sensor, as taught by Konolige, in order to efficiently determine the object that the robot needs to perform operation. 

Regarding claim 7, Oberoi fails to specifically teach controlling, by the controller, the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data of the object. 
However, Konolige teaches controlling, by the controller, the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data of the object (Figs. 2A, 2B, and 2C, Col. 10 lines 40-46, “A control system may then determine that box 222 is the next box to pick, possibly based on its shape and size, its position on top of the stack of boxes 220, and/or based on characteristics of a target container or location for the boxes. The robotic arm 102 may then be controlled to pick up the box 222 using gripper 104 and place the box 222 onto the conveyer belt 110 (e.g., to transport box 222 into a storage area).”; Col. 10 lines 4-11, “planes or other mathematical surfaces in the environment may be extracted in 3D. These known “ideal” surface detections may be combined into a more accurate model of the environment. For instance, planes may be used to determine the full extents of walls (or mathematical description thereof) and other obstacles to avoid collisions and detect where objects of interest are.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data, as taught by Konolige. This modification ensures that the robot is able to determine the most efficient location on the surface of the object to perform operations.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, in view of Konolige and Yasuo, and in further view of Igarashi (JP 2017110466A).
Regarding claim 4, Oberoi, Konolige, and Yasuo fail to specifically teach adjusting, by the controller, the self-propelled cart to a horizontal posture by controlling a tilt adjustment device mounted on the self-propelled cart based on detection information of a level sensor mounted on the work machine after moving the work machine to the designated work position.
However, in the same field of endeavor, Igarashi teaches adjusting, by the controller, the self-propelled cart to a horizontal posture by controlling a tilt adjustment device mounted on the self-propelled cart based on detection information of a level sensor mounted on the work machine after moving the work machine to the designated work position (Fig. 1, [0022], “The traveling carriage 10 is provided with a pantograph type lifting device 18 (lifting means) for lifting and lowering the loading platform 12 up and down, and in a state as it is, mounting work at a high place where the tip of the manipulator 14 does not reach easily is performed easily be able to. The elevating device 18 has a horizontal holding mechanism (not shown) for setting the loading platform 12 in a horizontal state when the loading platform 12 is inclined, such as when the traveling carriage 10 is on the inclined surface.”; [0023], “the traveling carriage 10 acquires the information on the external environment, compares the acquired information with the information on the construction work space which is previously grasped, detects the position of itself And a movement control means 34 for moving the traveling carriage 10 (self) to the vicinity of the preset insert 2 are mounted on the self-position detecting means 32.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to adjust the self-propelled cart to a horizontal posture by controlling a tilt adjustment device mounted on the self-propelled cart based on detection information of a level sensor mounted on the work machine after moving the work machine to the designated work position, as taught by Igarashi. This modification results in the robot being able to set the work machine in a horizontal state when the self-propelled cart is on an inclined surface, providing stability for the robot to perform operations on the object. 


Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, in view of Konolige and Yasuo, and in further view of Yamamoto (JPH10264060A).
Regarding claim 8, Oberoi fails to specifically teach determining, by a treatment distance sensor mounted on the work arm, a distance relative to the surface of the object; and controlling by the controller, the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data and the distance relative to the surface of the object determined by the treatment distance sensor.
However, Konolige teaches controlling, by the controller, the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data (Figs. 2A, 2B, and 2C, Col. 10 lines 40-46, “A control system may then determine that box 222 is the next box to pick, possibly based on its shape and size, its position on top of the stack of boxes 220, and/or based on characteristics of a target container or location for the boxes. The robotic arm 102 may then be controlled to pick up the box 222 using gripper 104 and place the box 222 onto the conveyer belt 110 (e.g., to transport box 222 into a storage area).”; Col. 10 lines 4-11, “planes or other mathematical surfaces in the environment may be extracted in 3D. These known “ideal” surface detections may be combined into a more accurate model of the environment. For instance, planes may be used to determine the full extents of walls (or mathematical description thereof) and other obstacles to avoid collisions and detect where objects of interest are.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to move the treatment machine relative to the surface of the object based on the three-dimensional shape data, as taught by Konolige. This modification ensures that the robot is able to determine the most efficient location on the surface of the object to perform operations.
Oberoi, Konolige, and Yasuo fail to specifically teach determining, by a treatment distance sensor mounted on the work arm, a distance relative to the surface of the object; and controlling by the controller, the work robot to move the treatment machine relative to the surface of the object based on the distance relative to the surface of the object determined by the treatment distance sensor. 
However, in the same field of endeavor, Yamamoto teaches:
determining, by a treatment distance sensor mounted on the work arm ([0013], “The image sensor 4 and the distance sensors 5x, 5y is the end of the robot arm 2 to attach the coating machine T, it is mounted in place of the coating machine T”), a distance relative to the surface of the object ([0012], “this embodiment in any of the distance sensor 5x plurality of distance can be measured up to a plurality of points on the two axes intersecting on the coated surface F”; [0015], “each of the distance sensors 5x, 5y is to measure the distance to each point of the three or more points that are not linearly arranged on the coated surface F”); and 
controlling by the controller, the work robot to move the treatment machine relative to the surface of the object based on the distance relative to the surface of the object determined by the treatment distance sensor ([0017], “Then, the image processing apparatus 6 and the distance and orientation calculation apparatus 7 is connected to a control unit 8 for determining a respective axis control parameter of the robot arm 2. The control unit 8 based on the output signal of said distance and orientation calculating apparatus 7, the maintaining the distance between the coating machine T and the coated surface F to a preset predetermined value, the coating machine T painted surfaces F together with a feedback control so as to confronting, based on an output signal of the image processing apparatus 6, while the feedback control so as to move along the traveling path reference position PT is set to a preset on the image, to determine the control parameters for each axis of the robot arm 2 and to output to the drive unit 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to move the treatment machine relative to the surface of the object based on the distance relative to the surface of the object determined by a treatment distance sensor, as taught by Yamamoto. This modification ensures the robot is able to maintain a predetermined distance between the treatment machine and the object when performing operation in order to achieve a uniform treatment on the surface of the object. 

Regarding claim 10, Oberoi, Konolige, and Yasuo fail to specifically teach determining, by a treatment distance sensor mounted to the work arm, a distance relative to each one of a plurality of determination points on the surface of the object; and controlling, by the controller, the work robot to adjust a posture of the treatment machine relative to the surface of the object based on distance relative to each one of the plurality of determination points determined by the treatment distance sensor. 
However, Yamamoto teaches:
determining, by a treatment distance sensor mounted to the work arm ([0013], “The image sensor 4 and the distance sensors 5x, 5y is the end of the robot arm 2 to attach the coating machine T, it is mounted in place of the coating machine T”), a distance relative to each one of a plurality of determination points on the surface of the object ([0012], “this embodiment in any of the distance sensor 5x plurality of distance can be measured up to a plurality of points on the two axes intersecting on the coated surface F”; [0015], “each of the distance sensors 5x, 5y is to measure the distance to each point of the three or more points that are not linearly arranged on the coated surface F”); and
controlling, by the controller, the work robot to adjust a posture of the treatment machine relative to the surface of the object based on distance relative to each one of the plurality of determination points determined by the treatment distance sensor ([0017], “Then, the image processing apparatus 6 and the distance and orientation calculation apparatus 7 is connected to a control unit 8 for determining a respective axis control parameter of the robot arm 2. The control unit 8 based on the output signal of said distance and orientation calculating apparatus 7, the maintaining the distance between the coating machine T and the coated surface F to a preset predetermined value, the coating machine T painted surfaces F together with a feedback control so as to confronting, based on an output signal of the image processing apparatus 6, while the feedback control so as to move along the traveling path reference position PT is set to a preset on the image, to determine the control parameters for each axis of the robot arm 2 and to output to the drive unit 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to move the treatment machine relative to the surface of the object based on the distance relative to the surface of the object determined by a treatment distance sensor, as taught by Yamamoto. This modification ensures the robot is able to maintain a predetermined distance between the treatment machine and the object when performing operation in order to achieve a uniform treatment on the surface of the object. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberoi, in view of Konolige and Yasuo, and in further view of Maeda (JP 2017039188 A).
Regarding claim 9, Oberoi, Konolige, and Yasuo fail to specifically teach determining, by a protruding object sensor mounted on the work arm, a presence of a protruding object on the object; and controlling, by the controller, the work robot to cause the treatment machine to circumvent the protruding object based on the presence of the protruding object determine by the protruding object sensor. 
However, in the same field of endeavor, Maeda teaches:
determining, by a protruding object sensor mounted on the work arm (Fig. 1), a presence of a protruding object on the object ([0041], “since the television camera 17 and the lighting member 18 which are relatively light in weight and small in size are used for detecting the presence or absence of interference or the amount of interference”; [0047], “the grid line of the elastic element 20 is observed by the imaging member 17 arranged in the vicinity of the outside of the initial region 31 to detect the presence or absence of an obstacle.”); and 
controlling, by the controller, the work robot to cause the treatment machine to circumvent the protruding object based on the presence of the protruding object determine by the protruding object sensor ([0052], “When there is an interfering object during the movement of the elastic marker 15, deformation is generated in the elastic marker 15 as shown in FIG. 5, so that the presence or absence of an interfering object is confirmed by detecting the deformation, and the confirmation work in the initial region is completed.”; [0055], “The presence / absence of an interfering object in the construction area can be grasped, and when execution is performed by the dust suction head 13, the construction is performed by operating the television camera 17 and the lighting member 18 by operating the 1 arm 5 a and the 2 arm 5 b, while confirming the state of execution by the television camera and the lighting member. 13. Execution by the dust suction head 13 is performed while avoiding a place where an interfering object exists.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oberoi, in view of Konolige and Yasuo, to control the work robot to cause the treatment machine to circumvent the protruding object based on the detected presence of the protruding object by the protruding object sensor, as taught by Maeda, in order to reliably confirm the presence or absence of an interference on the object with a simple configuration and to accurately and safely execute the construction by the work robot without colliding with the interference. 

Response to Amendment
5.	The amendment filed on 01/18/2022 has been entered. Claims 1 and 3-10 are pending. Applicant’s amendments to claims and drawings have overcome each and every objections and claim interpretations previously set forth in the Non-Final Rejection mailed on 10/22/2021.
6.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
	Regarding claim 1, a set of prior art references are used to teach the limitations of claim 1. Specifically, Yasuo et al. (JPH0798217A) teaches the amended limitation of claim 1, i.e. obtaining three-dimensional shape data of an object from a CAD model or a product model. This indicates that the three-dimensional shape data of the object is obtained from an outside source and subsequently inputted to the robotic system. A CAD model or a product model is a layout of the object that includes measurements of the shape of object. This is similar to a designing document of an object, which also contains measurements related to the object. Therefore, it would have been obvious to one of ordinary skill in the art to obtain three-dimensional shape data of an object from a CAD model, a product model, or a designing document of the object, since they are outside sources that are not a part of the robotic system and would produce the same result, i.e. a three-dimensional shape data to be inputted to the robotic system, regardless of where that the shape data is obtained from. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664